Citation Nr: 1221978	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  98-13 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a compensable disability rating for the residuals of a fracture of the right condyle of the mandible.

2.  Entitlement to service connection for a bilateral foot disorder. 

3.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from the RO in Los Angeles, California on appeal from September 1996 and October 1997 rating decisions.  

In December 1999, the Veteran appeared and gave testimony at a hearing before a hearing officer at the RO.  A transcript of this hearing is of record.

The Board first addressed this appeal in February 2004, granting service connection for post traumatic stress disorder (PTSD), while remanding the remaining issues.  The Board reopened the right knee claim and remanded the remaining issues again in March 2006.

The claims concerning the Veteran's bilateral foot disorder and right knee disability are addressed in the REMAND section of this decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a fracture of the right condyle of the mandible has been manifested by no more than slight displacement, with inter-incisal opening beyond 40 mm, bilateral lateral excursion beyond 4 mm, and without osteomyelitis or osteoradionecrois, involvement of the maxilla or hard palate, or loss of or loss of the substance of any bone. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a fracture of the right condyle of the mandible are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9904 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran received 38 C.F.R. § 3.159(b) notification in a March 2004 letter that did not contain the Dingess/Hartman elements of notification, and this was not corrected in a March 2006 letter.  This error, however, is harmless in the present case and does not prejudice the Veteran.  The appealed July 1996 rating decision clearly set forth the assigned disability rating and the effective date for that rating, and the claim has since been readjudicated on multiple occasions, most recently in a March 2012 Supplemental Statement of the Case.  To remand for a Dingess/Hartman-compliant letter would serve no purpose but would result in additional delay.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, there is no indication of additional relevant evidence that VA has not obtained to date.  In compliance with the March 2006 remand, the Veteran was afforded a February 2012 VA examination for his jaw claim, and the Board has found that this examination report contains sufficient information and detail to be adequate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's residuals of a fracture of the right condyle of the mandible have been rated as noncompensably disabling under Diagnostic Code (DC) 9999-9904.  He filed the instant claim in April 1996.  A revision to the regulations concerning dental and oral conditions was made during the pendency of this appeal.  64 Fed. Reg. 30392 (June 8, 1999).  This change pertained to service connection for outpatient dental treatment, which is not relevant to the outcome of the instant appeal.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005).  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Under Diagnostic Code 9904, a noncompensable rating is warranted for slight displacement, a 10 percent rating is warranted for moderate displacement, and a 20 percent rating is warranted for severe displacement.  A note under Diagnostic Code 9904 indicates that the degree of displacement is dependent upon the degree of motion and relative loss of masticatory function.  Id. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was seen for a June 1996 VA examination.  The Veteran complained of occasional mandibular pain.  The Veteran had good dentition at that time.  The VA examination report did not address the rating criteria.

The Veteran was in a VA domiciliary program in July 2000 when he complained of pain on the left side of the TMJ area.  He had clicking on maximum opening.  The Veteran was seen for a full examination in August 2000.  The Veteran had complaints of cracking and popping of the mandible and facial muscle fatigue.  The Veteran stated that his jaw muscles became fatigued with chewing and pain radiated down his right neck 3-4 times a week.  The Veteran stated that he had no limitation of his ability to open or to chew.  The Veteran had no deviations or deflections on opening or closing.  There were no joint noises on opening or closing.  Range of motion was within normal limits.  The Veteran's right lateral pterygoid was tender to palpation as was the right masseter.  The Veteran was noted to have bruxism and was told not open his jaw as wide and to go on a soft diet.  

The Veteran had further VA dental treatment in April 2001 while in a domiciliary program.  The Veteran had a normal range of motion with no deviations, deflections, clicking, popping or crepitation on opening or closing.  On the periodontal portion of the examination note, the Veteran had "extremely poor" oral health with heavy plaque and calculus generally.  The Veteran had moderate to severe horizontal bone loss throughout with localized vertical bone loss.  He was found to have Class III-IV periodontitis.  

The Veteran had further dental treatment through VA, which shows chronic periodontitis.  The Veteran has lost many of his teeth and been rejected for implants.  Dentures were made for him in late 2001.  The records do not provide information relevant to this claim.

The Veteran was seen for another VA examination in February 2012 while incarcerated.  The Veteran was noted to have a past fracture of the mandible.  The Veteran did not have bone loss due to the fracture.  Malunion and nonunion could not be detected on the clinical exam or in the radiographic study.  The Veteran had no involvement of the maxilla or hard palate.  The Veteran was noted to have missing teeth, but these were not lost due to the service-connected disability.  No deviations, crepitus, popping or clicking were noted with opening or closing.  Opening was to 52 mm.  Lateral excursion was to 10 mm on the right and 9 mm on the left.  There was no pain or discomfort with these movements.  The Veteran had no additional functional loss.  

The Board finds that the Veteran's right condyle fracture residuals are manifested by no more than slight displacement.  The Veteran has repeated complaints of jaw pain, but has no crepitus, popping, clicking, deviation or deflection on movement of the jaw on any examination.  The Veteran has lost many teeth due to advancing periodontal disease, which is unrelated to his service-connected disability.  The Veteran does not have additional function loss when repeating jaw movements.  The Board finds that these symptoms are no more than "slight" in nature.  See 38 C.F.R. § 4.6, supra.  The Board concludes that the criteria for a compensable rating are not met.  

Diagnostic Code 9905, which pertains to limitation of motion of temporo-mandibular articulation, is also potentially applicable.  A 10 percent rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  The only measurements of record are those of the February 2012 VA examination, which showed inter-incisal range of 52 mm and lateral excursion beyond 4 mm on both sides.  The criteria for a rating under DC 9905 are not met.  

Other DCs provide compensable ratings for dental and oral conditions.  38 C.F.R. § 4.150.  These require osteomyelitis or osteoradionecrois, loss of or loss of the substance of the mandible, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of or loss of the substance of the maxilla, or malunion or nonunion of maxilla.  The Veteran does not have osteomyelitis or osteoradionecrois, involvement of the maxilla or hard palate, or loss of or loss of the substance of any bone due to his service-connected disability.  The Board concludes that compensable ratings are not warranted under these alternative rating criteria.  

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 should be considered in all musculoskeletal ratings where painful joint pathology is present.  Burton v. Shinseki, 25 Vet.App. 1, 4-5 (2011).  The Veteran has complaints of pain without any objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion.  The Board concludes that a minimum compensable rating is not warranted in the absence of objective indications of impairment.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's residuals of a fracture of the right condyle of the mandible disability is not inadequate.  The Veteran has only subjective complaints of pain and fatigue regarding his service-connected jaw disability.  The Veteran has been evaluated repeatedly without objective findings of impairment.  The Veteran offers no argument as to how subjective complaints of pain render application of the ratings schedule inadequate.  The Veteran's subjective complaints were considered in the schedular rating above.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluation for that service-connected disability is adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not allege and the remaining evidence does not suggest that the Veteran is unemployable as a result of his mandible fracture residuals.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable disability rating for the residuals of a fracture of the right condyle of the mandible is denied.


REMAND

The Board does not consider the Veteran's November 2011 VA foot examination to be adequate.  As noted in his April 1996 claim, the Veteran has asserted that he sustained feet injuries in service, and his service treatment records do not contain any documentation (e.g., a separation history questionnaire) indicating that he denied foot injuries at that time.  While he reiterated this history during the VA examination, the examiner determined that the Veteran's metatarsalgia occurred after service on the sole basis that "there is insufficient evidence to support a foot injury or condition in service."  This is a purely conclusory opinion in view of the Veteran's own contentions and in the absence of a further rationale.

Likewise, the November 2011 VA examination of the knees, rendered by the same examiner, is inadequate as well.  Even though the Veteran described in-service knee injuries associated with sky diving (e.g., in his January 1997 claim), the examiner did not acknowledge the Veteran's lay contentions in this report, citing only to medical documentation in the "history" section.  The examiner found that the bilateral knee disability was not caused by or a result of in-service events, stating instead that the current right knee condition was "not caused by claimed events in service, but by events in 1986-1987 (>15 years after military service) as described by the Veteran in previous orthopedic histories."  Given that the examiner failed to acknowledge the Veteran's current contentions, and again in view of the fact that there exists no separation history questionnaire, this opinion cannot be considered adequate.

The Board is aware that this case has been pending for many years and regrets the additional delay, but it is clear that further VA medical opinions are necessary.  Accordingly, this case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who examined the Veteran's feet and right knee in November 2011 (or another qualified medical professional, if the examiner is unavailable).  The examiner is requested to review the Veteran's own contentions (e.g., his claims from April 1996 and January 1997) and to note the absence of a service separation questionnaire.  Based on those, the remainder of the claims file, and the examination findings, the examiner is requested to provide opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the feet and right knee disorders are etiologically related to service.  It is essential that these opinions be supported by a complete rationale that takes into account the Veteran's reported in-service history.  

2.  Then, the Veteran's claims must be readjudicated.  If the determination of either claim remains unfavorable, he must be provided with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


